Title: From George Washington to Major General Israel Putnam, 5 February 1779
From: Washington, George
To: Putnam, Israel

Dear Sir
Head Quarters Middle Brook 5th Feby 1779

I have your favr of the 5th and 30th ulto. In one of my late letters I desired that you might take such Steps with the mutineers of Genl Huntingtons Brigade, as you, upon consultation with the principal Officers, should judge most proper.
I am pleased to hear of the success of the two Whale Boats against the victualling transport. such strokes are beneficial to us, and at this time highly distressing to the Enemy.
Be pleased to take the first opportunity of forwarding the inclosed letters to Major Talmadge, and Capt. Stoddard, particularly to the latter, as it is of immediate consequence to him. I am Dear Sir yrs &.
